DISMISS and Opinion Filed November 12, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01402-CV

                    AMERIPLAN CORPORATION, Appellant
                                   V.
                MARKETVISION CONSULTING GROUP, LLC, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-02703-2013

                            MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                    Opinion by Justice Lang
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that it no longer wishes to pursue the appeal.        Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

131402F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

AMERIPLAN CORPORATION, Appellant                    On Appeal from the 199th Judicial
                                                    District Court, Collin County, Texas.
No. 05-13-01402-CV        V.                        Trial Court Cause No. 199-02703-2013.
                                                    Opinion delivered by Justice Lang. Justices
MARKETVISION CONSULTING                             Moseley and Brown, participating.
GROUP, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 12th day of November, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




1301402.R.docx                               –2–